 Case 3:18-cv-01131-BJD-JBT Document 14 Filed 11/07/18 Page 1 of 2 PageID 66




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   AT JACKSONVILLE

KRISTEN MASOUDIPOYA,                         )
                                             )
         Plaintiff,                          )
                                             )
v.                                           )       Civil Action No. 3:18-cv-01131-BJD-JBT
                                             )       Judge Davis
PIVOTAL PAYMENTS, INC., d/b/a,               )       Magistrate Judge Toomey
CAPITAL PROCESSING NETWORK,                  )       Removed from the Circuit Court for Duval
                                             )       County, Florida
         Defendant.                          )       Docket No. 2018-CA-5550


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE OF
                           DEFENDANT PIVOTAL PAYMENTS, INC.


         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendant Pivotal Payments,

Inc., d/b/a Capital Processing Network (“Pivotal”), stipulate and agree that Plaintiff hereby

dismisses its claims asserted against Pivotal with prejudice, with each party to bear its own fees

and costs.




4827-6025-4329.1
                                                 1
 Case 3:18-cv-01131-BJD-JBT Document 14 Filed 11/07/18 Page 2 of 2 PageID 67




                                   Respectfully submitted,



                                   s/Ryan G. Moore
                                   Ryan G. Moore, Esq.
                                   First Coast Consumer Law
                                   340 Third Avenue South, Suite A
                                   Jacksonville Beach, Florida 32250-6767
                                   Telephone:    (904) 242-7070
                                   Facsimile:    (904) 242-7054
                                   Email:        pleadings@firstcoastconsumerlaw.com

                                   Attorneys for Plaintiff

                                   and

                                   s/Kevin E. Hyde (with permission)
                                   Kevin E. Hyde (Florida Bar No. 0768235)
                                   Dabney D. Ware (Florida Bar No. 95990)

                                   FOLEY & LARDNER LLP
                                   1 Independent Drive
                                   Suite 1300
                                   Jacksonville, Florida 32201-5017
                                   Telephone:     (904) 359-2000
                                   Facsimile:     (904) 359-8700
                                   Email:         kyde@foley.com
                                                  dware@foley.com

                                   Attorneys for Defendant Pivotal Payments, Inc.,
                                   d/b/a Capital Processing Network




4827-6025-4329.1
                                      2
